Filed 12/21/20 In re A.H. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


In re A.H., a Person Coming                                      2d Crim. No. B303492
Under the Juvenile Court Law.                                 (Super. Ct. No. 1436363-D)
                                                                (Santa Barbara County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

A.H.,

     Defendant and Appellant.


              After A.H. admitted an allegation that she committed
first degree robbery (Pen. Code, §§ 211, 212.5, subd. (a)), the
juvenile court sustained a wardship petition (Welf. & Inst. Code,
§ 602) and ordered her committed to the custody and care of the
Division of Juvenile Justice (DJJ) for a maximum term of seven
years (id., § 731). A.H. contends the court erred when it ordered
a DJJ placement. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
             In June 2019, John Doe called Santa Maria police
and told them that he had been kidnapped and that his car had
been stolen. Earlier that day, 16-year-old A.H. sent Doe a text
message saying that she wanted to hang out, and asked him to
meet her at a motel. When he arrived, A.H. escorted him to a
room where another female was present. After Doe sat down on
the bed, two males walked out of the bathroom. One of them had
a gun. He put it against Doe’s head, and ordered him to empty
his pockets.
             The two males showed Doe that the gun was loaded.
They punched him and told him that they would kill him and his
family if he did not do as he was told. They took his cell phone,
necklace, cash, and car keys, and forced him to undress.
             After about 30 minutes, one of the gunmen, A.H., the
other female, and Doe got into Doe’s car and drove to an
apartment complex. Once they arrived, the gunman told Doe to
get out of the car. Doe complied, and the gunman drove away in
Doe’s car. Doe walked home and called 911. Police arrested A.H.
and her accomplices over the course of the next few days.
             A.H. received several reports for disruptive behavior
while in custody pending disposition of the case. She refused to
attend school, did not follow staff instructions, was disrespectful
toward staff, and got into verbal and physical altercations. She
was also found in possession of contraband.
             At the disposition hearing, the juvenile court noted
that A.H. had been in 23 different foster and group homes before
she was declared a ward of the court in the instant case. She was
not successful in these placements. She violated the terms of
probation. She had poor behavior and did not comply with the




                                 2
rules at her group home, left without permission, and refused to
return. She failed to keep her mother and probation officer
informed of her whereabouts, and did not report to probation as
directed. She refused to submit to drug testing.
             The juvenile court also noted that the probation
report stated that A.H. “ha[d] been offered a multitude of
services” but instead of participating chose to “associate with
peers that carr[ied] guns, align[ed] themselves with criminal
street gangs, and use[d] drugs.” Based on her refusal to
participate in rehabilitative services and the need to protect the
community, the report recommended that the court order a DJJ
placement. Several programs there—including those related to
substance abuse, mental and physical health, family and
community support, and violence and aggression—could benefit
A.H.
             The juvenile court agreed with the probation
department’s recommendation. A.H. had not succeeded in less
restrictive placements. She had left those where rehabilitative
services were offered, and thus needed to be placed in a secure
facility. Juvenile hall met that criterion, but it did not offer the
same level of rehabilitative programs as the DJJ. A DJJ
placement was accordingly appropriate, “the best place to give
[A.H.] an opportunity to get some skills that are going to keep her
out of ultimately going to adult prison.”
                           DISCUSSION
             A.H. contends the juvenile court erred because it
ordered a DJJ placement without adequately considering
alternative placements or her specific rehabilitative needs. We
disagree.




                                 3
              “One of the primary objectives of juvenile court law is
rehabilitation, and the statutory scheme contemplates a
progressively more restrictive and punitive series of dispositions
starting with home placement . . . and progressing to . . .
placement at the DJJ.” (In re M.S. (2009) 174 Cal.App.4th 1241,
1250.) “Although the DJJ is normally a placement of last resort,
there is no absolute rule that a DJJ commitment cannot be
ordered unless less restrictive placements have been attempted.”
(Ibid.) Such a commitment is permissible so long as “the
evidence demonstrates a probable benefit to the minor from the
commitment and less restrictive alternatives would be ineffective
or inappropriate.” (Ibid.)
              We review a commitment order for abuse of
discretion. (In re Khalid B. (2015) 233 Cal.App.4th 1285, 1288.)
The juvenile court abuses its discretion “‘“‘whenever [it] exceeds
the bounds of all reason, all of the circumstances being
considered.’”’ [Citation.]” (Ibid.) The court also abuses its
discretion “‘when the factual findings critical to its decision find
no support in the evidence.’ [Citation.]” (Ibid.)
              There was no abuse of discretion here. First, the
evidence demonstrated that A.H. would probably benefit from a
DJJ commitment. The juvenile court documented that, despite
her young age, A.H. had “experienced a large amount of turmoil
in her life”: she associated with criminals, skipped school, got in
verbal and physical altercations, possessed drug contraband, and
refused to participate in the services offered to her. Many of the
programs offered at DJJ directly addressed these sources of
turmoil. And it is rational to infer that A.H. would be more likely
to take advantage of these programs in a secure setting like the




                                  4
DJJ than she had in previous placements. (See, e.g., In re
Jonathan T. (2008) 166 Cal.App.4th 474, 485-486.)
             Second, the evidence showed that less restrictive
placements would be ineffective. A.H. had been in 23 different
placements prior to being declared a ward of the court, and four
more after. She routinely violated the terms of these placements,
refused to participate in programming, and failed to follow staff
instructions. She also left her placements without permission
and ignored requirements to report her whereabouts to her
mother and the probation department. This history supports the
juvenile court’s conclusion that a placement less restrictive than
the DJJ would be ineffective. (See, e.g., In re Angela M. (2003)
111 Cal.App.4th 1392, 1397.)
             This case is unlike In re Carlos J. (2018) 22
Cal.App.5th 1, on which A.H. relies. In Carlos J., the juvenile
court had “no evidence . . . regarding any ‘intensive treatment’
[the minor] might receive at [DJJ].” (Id. at p. 10.) Though there
was evidence that the minor suffered from psychological
problems and was affiliated with a gang, the court had no
evidence of what, if any, mental health and gang intervention
services the DJJ could provide. (Id. at p. 11.) Here, in contrast,
the disposition report listed the specific programs offered at the
DJJ. Many of those programs were directly related to the
“turmoil” in A.H.’s young life: substance abuse, a lack of family
and community support, and violence and aggression. There was
thus sufficient evidence from which the juvenile court could infer
that a DJJ placement would offer probable benefits to A.H.1

      1 Givenour conclusion, we need not—and do not—consider
the Attorney General’s argument that Carlos J. was wrongly
decided.


                                5
                         DISPOSITION
          The juvenile court’s disposition order, entered
November 12, 2019, is affirmed.
          NOT TO BE PUBLISHED.


                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                               6
                    Arthur A. Garcia, Judge

            Superior Court County of Santa Barbara

                ______________________________

             Laurie A. Thrower, under appointment by the Court
of Appeal, for Defendant and Appellant.
             Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Zee Rodriguez and Wyatt E.
Bloomfield, Deputy Attorneys General, for Plaintiff and
Respondent.